DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant has amended the claims to include limitations not previously considered.  Support for the new limitations is found in the original filing; no new matter is presented.
After further search and consideration, allowable subject matter has been identified.
Terminal Disclaimer
The terminal disclaimer filed on 1/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of:
US 9,765,280, US 8,765,985, US 8,580,988, US 10,851,326, US 10,144,902 and US 8,980,807 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Wakefield on 12/7/2021.

Claim 1 is amended as follows:
DELETE:  “consisting essentially of” and ADD/REPLACE: --comprising--
Claim 26 is amended as follows:
DELETE:  “consisting essentially of” and ADD/REPLACE: --comprising--

Allowable Subject Matter
Claims 1, 4-6, 15-18, 20-24 and 26 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Mahlum (US 6,759,542) which while disclosing treating soybean oil at various temperatures and aerating does not teach the product having the instantly claimed viscosity but rather a materially different viscosity and while teaching vegetable oil does not expressly teach corn stillage oil.  There being no motivation to alter the teachings of Mahlum to obtain the instantly claimed viscosity range, the prior art does not teach or fairly suggest the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/ Primary Examiner, Art Unit 1759